
	

114 HJ 3 IH: Expressing support for designation of September 2015 as “Gospel Music Heritage Month” and honoring gospel music for its valuable and longstanding contributions to the culture of the United States.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 3
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following joint resolution; which was referred to the Committee on Oversight and Government Reform
		
		JOINT RESOLUTION
		Expressing support for designation of September 2015 as Gospel Music Heritage Month and honoring gospel music for its valuable and longstanding contributions to the culture of the
			 United States.
	
	
		Whereas gospel music is a beloved art form unique to the United States, spanning decades,
			 generations, and races;
		Whereas gospel music is one of the cornerstones of the musical tradition of the United States and
			 has grown beyond its roots to achieve pop-culture and historical
			 relevance;
		Whereas gospel music has spread beyond its geographic origins to touch audiences around the world;
		Whereas the history of gospel music can be traced to multiple and diverse influences and
			 foundations, including African-American spirituals that blended diverse
			 elements from African music and melodic influences from Irish folk songs
			 and hymns, and gospel music ultimately borrowed from uniquely American
			 musical styles, including ragtime, jazz, and blues;
		Whereas that tradition of diversity remains today, as the influence of gospel music can be found
			 infused in all forms of secular music, including rock and roll, country,
			 soul, rhythm and blues, and countless other styles;
		Whereas the legacy of gospel music includes some of the most memorable voices and musical pioneers
			 in the history of the United States, such as Thomas Dorsey, Mahalia
			 Jackson, James Vaughan, Roberta Martin, Virgil Stamps, Diana Washington,
			 Stamps Quartet, The Highway QCs, The Statesmen, The Soul Stirrers, Point
			 of Grace, Smokie Norful, Terry Woods, James Cleveland, Billy Ray Hearns,
			 Rex Humbard, Joe Ligon and The Mighty Clouds of Joy, Kirk Franklin, V.
			 Michael McKay, Theola Booker, Yolanda Adams, Edwin and Walter Hawkins,
			 Sandi Patty, The Winans, Kathy Taylor, Mavis Staples and the Staple
			 Singers, and Brenda Waters, Carl Preacher, Shirley Joiner of B, C & S;
		Whereas many of the biggest names in music emerged from the gospel music tradition or have recorded
			 gospel music, including Sam Cooke, Al Green, Elvis Presley, Marvin Gaye,
			 Aretha Franklin, Whitney Houston, Little Richard, Ray Charles, Buddy
			 Holly, Alan Jackson, Dolly Parton, Mariah Carey, Bob Dylan, and Randy
			 Travis;
		Whereas, regardless of their musical styles, those artists and so many more have turned to gospel
			 music as the source and inspiration for their music, which has blurred the
			 boundaries between secular and gospel music;
		Whereas, beyond its contribution to the musical tradition of the United States, gospel music has
			 provided a cultural and musical backdrop across all of mainstream media,
			 from hit television series to major Hollywood motion pictures, including American Idol, Heroes, Dancing with the Stars, O Brother, Where Art Thou?, Sister Act, The Preacher's Wife, Evan Almighty, and more;
		Whereas gospel music has a huge audience around the country and around the world, a testament to
			 the universal appeal of a historical American art form that both inspires
			 and entertains across racial, ethnic, religious, and geographic
			 boundaries; and
		Whereas September 2015 would be an appropriate month to designate as Gospel Music Heritage Month: Now, therefore, be it
		
	
		That Congress supports the designation of Gospel Music Heritage Month, which would recognize the contributions to the culture of the United States derived from the rich
			 heritage of gospel music and gospel music artists.
		
